Opinion issued January 12, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01041-CR
———————————
In re Jason T. Pegues, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator, Jason T. Pegues, has filed a
pro se petition for writ of mandamus requesting that we compel the trial court
to credit him for time served in a juvenile detention facility pending the
trial of the underlying case.[1]  We deny the petition for writ of mandamus.


PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified the
underlying case as State v. Jason Tyrone Pegues,
No. 26,185, in the 240th District Court of Fort Bend County, Texas, the
Honorable Thomas R. Culver, III presiding.